Citation Nr: 1114065	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  04-27 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a low back strain.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) on behalf of the Newark, New Jersey, VARO.  In the rating decision, the RO, in pertinent part, granted service connection for low back strain and assigned a 20 percent rating effective September 1, 2001, the day after the Veteran's discharge from service.  The Veteran appealed the assigned rating.

The Veteran testified at a hearing before a VA Rating Veterans Service Representative, which was held at the Newark RO in October 2004.

In December 2009, the Board remanded the matter to the RO for further development.  Following its completion of the Board's requested action, the RO returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  A low back disability is manifested by lumbar spine forward flexion no worse than 60 degrees with pain and degenerative disc disease.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for mechanical low back pain with mild/moderate degenerative spondylosis at the L5-S1 level, and severe degenerative changes at the remaining levels, have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 5292, 5295 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for a low back disability was submitted in August 2002.  In February 2003, the RO granted service connection for low back strain and assigned a 20 percent rating which is the subject of this appeal.  Thus, the Veteran's claim for a higher evaluation is a downstream issue, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in this case.  However, via a December 2009 letter, the Veteran was advised of the requirements of VCAA, pertaining to his duties and the duties and obligations of VA in assisting him to complete his claim.

All pertinent development has been undertaken, an examination has been performed, and all available evidence has been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).  

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that in evaluating a service-connected disability, functional loss due to pain under 38 C.F.R. § 4.40 (1997) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (1997) must be considered.  When a Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for consideration, and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

At the outset, it is noteworthy that the portion of VA's Ratings Schedule pertaining to evaluation of disabilities of the spine was amended twice during the pendency of this appeal.  From their effective dates, the Veteran is entitled to a rating under the revised criteria (if such are found more favorable).  

5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 26, 2003.


5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5292, prior to September 26, 2003.

5295

Lumbosacral strain:

Severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion




40

With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position
20

With characteristic pain on motion
10

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295, prior to September 26, 2003.

Under the criteria effective September 26, 2003, lumbosacral strain and degenerative arthritis of the spine are rated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2010).  

General Rating Formula for Diseases and Injuries of the Spine.
5235
Vertebral fracture or dislocation
General Rating Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239    
Spondylolisthesis or segmental instability     

5240
Ankylosing spondylitis

5241    
Spinal fusion    

5242
Degenerative arthritis of the spine (see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Sec. 4.25.

General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a (2010).

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)


Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)

Factual Background

Service treatment records document treatment for low back pain and lumbar strain on several occasions.  A May 2001 radiology report from the Patterson Army Health Clinic detailed findings of a lumbosacral spine X-ray.  The Veteran gave a history of low back pain and presented with persistent symptoms.  He had no recent trauma or injury, but he had a long history of physical exertion and overuse syndrome.  He had no recent numbness or tingling.  The views revealed bony structures in normal anatomic alignment.  There was no evidence of fracture or spondyloisthesis.  End plate irregularity and end plate sclerosis were noted at multiple levels throughout the lumbar spine and were most prominent at the mid to lower lumbar spine, which was consistent with degenerative disc disease.  No significant facet arthropathy was demonstrated.

The Veteran submitted a claim for service connection for a back disability in August 2002.

During an October 2002 VA spine examination, the Veteran complained of low back pain about once a month, lasting about one week.  On rare occasions, the pain radiated down the left lower extremity to the calf.  Different motions produced pain.  The examiner noted the Veteran walked without a limp.  On physical examination, there was no spasm or tenderness of the lumbar spine.  He was able to do deep knee bends.  Range of motion for the thoracolumbar spine was as follows:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
70°
90°
Backward Extension
25°
30°
Right Lateral Flexion
25°
30°
Left Lateral Flexion
25°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2010)

Deep tendon reflexes were equal and active in the lower extremities and there was no sensory loss to pinprick in the lower extremities.  Straight leg raising was 90 degrees bilaterally.  The diagnosis was low back strain.

In an October 2002 VA neurological disorders examination note, the Veteran described chronic low back pain following a motor vehicle accident in service.  The pain was aggravated by bending, stooping, and, at times, sitting for long periods of time.  There was no numbness or weakness of the legs or feet and no radiation of pain.  There was no fracture of the lumbosacral spine detected on X-ray following the accident.  On physical examination, there was tenderness on the lumbosacral spine on L4-L5.  Motor strength was five out of five all over and the Veteran's gait was normal.  The range of motion of the lumbosacral spine was slightly decreased on forward flexion and lateral flexion.  No paraspinal muscle spasm was noted on the lumbosacral spine, and a straight leg test was negative.  The diagnosis was chronic lower back strain.

A February 2002 triage note from the Patterson Army Health clinic documented Veteran complaints of a back injury.  He injured his left lower back with a stretching motion while leaning over a table.  He had a sharp pain in his back and rated it at a six out of ten in severity.  He stated it did not interfere with walking or activities of daily living, but decreased his walking speed.  His pain lessened when he lay supine.  He was referred to the primary are clinic for a standard appointment.

A January 2003 treatment note from the Patterson Army Health Clinic noted negative straight leg raise and a diagnosis of sciatica.

In a January 2003 treatment note from the Patterson Army Health Clinic, the Veteran complained of continuous right hip pain for one year.  He rated his pain at eight out of ten.  A straight leg raise test was positive for pain bilaterally.  He had pain at approximately 60 degrees of forward flexion.  He denied a loss of sensation and had positive reflexes.  The diagnoses were back pain and sciatica pain.  

A February 2003 physical therapy note from the Patterson Army Health Clinic noted a diagnosis of lumbar spine pain.  Subjective findings revealed severe while dressing, driving/traveling, forward bending, mobility/transfers, sitting, and transitional activities.  The Veteran reported mild discomfort while sleeping.  He rated his current pain at eight out of ten.  The pain radiated through his lower back to his left foot/ankle.  He reported an abnormal sensation (numbness) through his lower back to his right foot/ankle.  He was unable to sit comfortably for 15 minutes, but he was unrestricted/fully able to stand comfortably for 10 minutes.  He was unable to walk for one-half of a mile without a limp/rest.  Objective findings included moderate restriction bilaterally in piriformis and hamstring flexibility and mild restriction bilaterally in rectus femorus flexibility.  His gait/locomotion revealed gross pattern abnormality and severe antalgic gait.  Gross assessment of muscle testing bilaterally through the thoracolumbar planes was 4+/5.  Active lumbosacral range of motion was 100 percent for extension; 25 percent for flexion; 75 percent for rotation left and side bending left; and 100 percent for rotation right and side bending right.  Deep tendon reflexes were normal on the left and diminished on the right.  The physical therapist remarked it was his professional opinion, the Veteran required skilled rehabilitative therapy in conjunction with a home exercise program to address problems and achieve goals.  He felt overall rehabilitation potential was good.

A late February 2003 physical therapy note from the Patterson Army Health Clinic noted a diagnosis of lumbar spine pain.  Subjective findings revealed mild discomfort while sleeping and moderate discomfort while dressing, forward bending, mobility/transfers, and transitional activities.  The Veteran reported severe discomfort while driving.  He rated his current pain at 4/10 with the worse being 8/10.  The pain radiated through his lower back to his left foot/ankle.  He reported an abnormal sensation through his lower back to his right foot/ankle.  He was unable to sit comfortably for 15 minutes.  Objective findings included moderate restriction bilaterally in piriformis and hamstring flexibility and mild restriction bilaterally in rectus femorus flexibility.  His gait/locomotion revealed gross pattern abnormality and was moderately antalgic.  Gross assessment of muscle testing bilaterally through the thoracolumbar planes was 4+/5.  Active lumbosacral range of motion was 100 percent for extension; 40 percent for flexion; 75 percent for rotation left and side bending left; and 100 percent for rotation right and side bending right.  Deep tendon reflexes were normal on the left and diminished on the right.  

An April 2003 physical therapy note from the Patterson Army Health Clinic noted a diagnosis of lumbar spine pain.  Subjective findings revealed mild discomfort while dressing, driving/traveling, mobility/transfers, sitting, and transitional activities.  The Veteran reported moderate discomfort while forward bending.  He rated his current pain at 1/10 to the worse at 4/10 .  The pain radiated through his lower back, behind his knee, to his left foot/ankle.  He reported an abnormal sensation through his lower back to his right foot/ankle, post aspect of the right knee.  He could sit comfortably for 15 minutes.  Objective findings included mild restriction bilaterally in piriformis and hamstring flexibility and slight restriction bilaterally in rectus femorus flexibility.  He walked with an abnormal gait pattern and was mildly antalgic.  Gross assessment of muscle testing bilaterally through the thoracolumbar planes was four out of five.  Active lumbosacral range of motion was 100 percent for extension; 80 percent for flexion; 100 percent for rotation left; 85 percent for side bending left; and 100 percent for rotation right and side bending right.  Deep tendon reflexes were normal on the left and diminished on the right.  

In a May 2003 memorandum, K. L. M., an adult nurse practitioner, wrote that the Veteran had been under the care of the Patterson Army Health Clinic and assigned to his care since January 2003.  The Veteran had been treated several times for increasing lumbar pain and right hip pain with neuropathy.  He participated in a physical therapy program over a four-month period.  He complained of increased pain after driving longer than 30 minutes.  Failed treatments included physical therapy twice weekly over a four month period and pain medications.  His ability to carry out functions of daily living had slowed considerably.  The nurse practitioner reported that the Veteran had consulted a neurosurgeon and that a magnetic resonance image (MRI) of the lumbar and right hip areas had been ordered.

A July 2003 private MRI report detailed lumbar spine and right hip MRI findings.  The MRI revealed a broad-based disc bulge causing effacement of the anterior thecal sac and mild bilateral foraminal stenoses with moderate posterior facet arthritic changes at L3-4; and dorsal and central herniations causing effacement of the anterior thecal sac, mild bilateral foraminal stenoses, and borderline stenosis with moderate posterior facet arthritic changes at L4-5 and L5-S1.  

A July 2003 treatment note from the Patterson Army Health Clinic indicated the Veteran continued to have pain with forward flexion and slight pain with rotation.  Straight leg raise was positive and pain radiated down his right leg.  He had positive reflexes and loss of sensation.  The Veteran refused a neurosurgery consultation.  

During a December 2003 VA spine examination, the Veteran reported his low back pain had worsened since his July 2003 MRI.  He exercised three times per week, lifting weights, jumping rope, and stretching.  He could not touch his toes.  He rated his pain at 5 out of 10 while seated during the examination, but the examiner noted that he showed no signs of pain to the examination.  He reported he was not in much pain about 40 percent of the time.  His back pain worsened with weather changes and, at its worst, he wanted to stay in bed, but he had not missed any work over the past year due to his low back pain.  He reported he stayed in bed most of the day on the weekends when his back bothered him.  On physical examination of the low back, there was no vertebral body disc space, sacroiliac joint or sacral tenderness.  There was no paravertebral muscle tenderness or spasm.  He had mild bilateral positive straight leg raising.  Range of motion for the thoracolumbar spine was as follows:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
80°
90°
Backward Extension
25°
30°
Right Lateral Flexion
32°
30°
Left Lateral Flexion
29°
	30°	
Right Lateral Rotation
30°
30°
Left Lateral Rotation
30°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2010)

Forward flexion and backward extension were limited by pain, but the rest of the Veteran's motions were without pain.  The diagnosis was mild sciatica which caused low back pain.  The examiner doubted that the degenerative joint disease shown on the MRI was causing much of the back pain.

In a July 2004 VA Form 9, Appeal to the Board, the Veteran wrote that the June 2004 rating decision that granted a 20 percent rating for his low back disability failed to fairly acknowledge his range of motion issues.  He related that he could not bend forward as far as he once did and it had gotten worse.  He had a marked limitation of forward bending which was made worse by pain, and he could not sit or stand too long.

During an October 2004 personal hearing before a Rating Veterans Service Representative (VSR) at the RO, the Veteran testified that his low back pain occasionally came on midnights for eight to 72 hours, a week, or a month.  He reported pain commonly (four out of ten episodes) radiated down his lower leg to his calf and ankle.  His pain was exacerbated by getting out of bed, trying to get up too quickly, or moving the wrong way.  He walked with a limp when he had low back pain.  The Veteran reported he had "warning spasms" from time to time every time the pain began.  

The Veteran's representative read a statement from the Veteran for the record.  In the statement, the Veteran mentioned he had muscle spasms, cramping, and stiffness in the back and buttocks area which sometimes developed rapidly and other times came on gradually.  He continued to describe unbearable pain that normally lasted about 48 to 72 hours, but had stayed for weeks or months at a time.  He related that most of the time the pain started in his buttocks area and traveled down the back of his left leg and ankle.  It was usually a sharp, burning pain, and worsened if he coughed, sneezed, strained, or sat or stood for prolonged periods of time.  He reported he relieved his pain by walking, lying down, or moving the shape of his spine.  The Veteran reported a tingling, numbness, or weakness in either leg when the pain traveled down his leg from his buttocks area.  

At the hearing, the Veteran rated his pain at a 12 on a one to ten scale.  He felt his sciatica, as a doctor had previously diagnosed, kept him from standing when it flared up.  He testified that he went to three-hour therapy twice a week for four months until the fall of 2003.  He took aspirin to relieve his pain and used stretching techniques.  The Veteran stated that he went to bed, sat down in a chair, and/or used ice to alleviate his pain.  He used about four days of sick leave in the past year.  He was a high school teacher and taught two 80 minute classes per day.  

A May 2005 VA spine examination report noted the Veteran's complaints of low back pain.  He reported having had physical therapy treatment and surgery.  He did not wear a brace and took Motrin occasionally for pain.  The pain was limited to his low back without radiation.  There was no bowel or bladder incontinence or other associated features or symptoms and no flare-ups were reported.  He ambulated without assistive devices.  He was employed as a teacher.  On physical examination, the spine had a normal lumbar lordosis.  There was a minimal amount of paraspinal tenderness and no palpable muscle spasms or other postural abnormalities.  Lumbosacral range of motion was as follows:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
70°
90°
Backward Extension
25°
30°
Right Lateral Flexion
25°
30°
Left Lateral Flexion
25°
30°
Right Lateral Rotation
25°
30°
Left Lateral Rotation
25°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2010)

There was no loss of range of motion with repetitive motion.  Motor strength for the lower extremities was 5/5 for all muscle groups tested.  There was no sensory loss in the bilateral lower extremities.  Muscle strength reflexes were 2+ out of four in the lower extremities.  Laseque's sign was negative.  There were no nonorganic physical signs.  X-rays revealed minimal intervertebral disc space narrowing at L5-S1.  The interpreter noted no other significant degenerative changes.  The diagnosis was lumbosacral strain. 

In a January 2010 statement, the Veteran reported that his back pain came without warning and could last for hours or weeks.  Sometimes it radiated down his lower leg.  He indicated that getting out of bed or bending to tie his shoes could set it off.  He was taking pain medication and had not seen a doctor in over a year because they told him that nothing could be done unless he chose to get surgery.  

During a January 2010 VA spine examination, the Veteran presented with low back pain.  He reported it would come and go when he started developing back pain in the 1980's, usually with episodes every few months, lasting a few weeks in duration.  Currently, he got pain on and off approximately one time per week.  He denied incapacitating episodes or flare-ups.  There was no interference with his job or daily activities.  He acknowledged occasional radiation of pain down his left leg and occasional sensation changes.  He had no bowel or bladder changes or weakness.  He reported no problems with repetitive use.  The pain was aggravated with bending, lifting, and standing for long periods of time.

On physical examination, the Veteran's gait was normal and nonantalgic.  Deep tendon reflexes were even at 2/4.  Motor strength was 5/5 distal and proximal in both lower extremities.  Sensation was grossly intact to light touch and muscle tone was normal.  Babinski's was downgoing bilaterally, and a straight leg raise test was negative.  No axial tenderness or deformities were noted.  There was no cellulitis or pain to palpation, and no muscle spasms were noted.  Lumbosacral range of motion was as follows:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
60°
90°
Backward Extension
20°
30°
Right Lateral Flexion
15°
30°
Left Lateral Flexion
25°
30°
Right Lateral Rotation
20°
30°
Left Lateral Rotation
20°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2010)

There was no additional limitation of joint function due to pain, fatigue, or lack of endurance after repetitive motion of the lumbosacral spine.  X-rays revealed mild/moderate degenerative spondylosis at the L5-S1 level, and severe degenerative changes at the remaining levels.  The diagnosis was lumbar degenerative disc disease.  

Analysis

The rating criteria in effect prior to and after September 26, 2003 was reviewed in determining the correct evaluation of the Veteran's low back disability.  The medical evidence of record confirms that the Veteran suffers from low back pain with some limitation of motion.  Lumbar range of motion results documented in the evidence of record collectively reveal no more than slight overall limitation of lumbar spine motion.  Range of motion findings on VA examinations during the period of the appeal note flexion no worse than 60 degrees with pain, extension no worse than 20 degrees with pain, lateral flexion no worse than 20 degrees with pain, and rotation no worse than 20 degrees with pain.  As such, the assignment of a 40 percent rating for severe limitation of motion is not warranted under the rating criteria in effect prior to September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Before September 26, 2003, a July 2003 private treatment note indicated a straight leg raise test was positive.  A positive Goldwaite's sign (straight leg raise) suggests the Veteran warranted a 40 percent rating for severe lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  However, there was no evidence of listing of the whole spine to one side, marked limitation of forward bending in standing position (there was no limitation of forward flexion worse than 60 degrees during the period of appeal, as noted above), loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Thus, the Veteran does not warrant a 40 percent rating for severe lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The rating criteria for 20 percent rating for lumbosacral strain requires muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  None of the medical evidence of record noted muscle spasms on extreme forward bending.  The Board notes the Veteran's claims of "warning spasms" in his October 2004 RO hearing and his claim of back spasms in an earlier statement that was read into evidence at the hearing; however, neither private nor VA medical examiners found the presence of muscle spasms upon physical examination of the lumbar spine.  The Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he observed and is within the realm of his personal knowledge (such as pain and other observable symptoms related to his low back disability, including the presence of back spasms), but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board does not doubt that the Veteran experiences "warning spasms," but there were no back spasms present with extreme forward bending during any examinations of record.  As such, the Board is of the opinion that the Veteran does not warrant a rating of 20 percent, or higher, for lumbosacral strain under the regulations in place prior to September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The Board has reviewed the rating criteria in effect prior to September 26, 2003, and finds that there is no basis upon which to award the Veteran a rating in excess of 20 percent.  In this case, none of the evidence of record reflects that the Veteran has had a diagnosis of intervertebral disc syndrome and an incapacitating episode due to his lumbar disability that required bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Consequently, rating upon the basis of incapacitating episodes is inappropriate.

Under the revised criteria for rating spine disabilities (effective September 26, 2003), the next higher (40 percent) rating requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Such limitations clearly are not shown, or approximated, at any time during the period of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2010).

The Board notes the aforementioned evidence reflects that the range of motion of the thoracolumbar spine has consistently manifested in forward flexion no worse than 60 degrees.  In addition, while the Veteran asserts he had muscle spasm, those symptoms were never demonstrated to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, criteria required for a 20 percent rating.  As a result, these findings meet the criteria for a 10 percent rating based on forward flexion and muscle spasm that did not result in abnormal gait under Diagnostic Code 5237.  However, the Board will not disturb the RO's 20 percent rating.

In addition, although the Veteran complained of numbness and tingling in his legs, no objective findings of radiculopathy were noted on examination.  There was no evidence of other neurological symptoms (e.g., bladder or bowel disturbance) which would warrant a compensable rating, and a separate rating for neurological impairment is not warranted.

The Board has also considered any functional loss due to pain and other factors; however, given the minimal objective findings, no higher rating on this basis is warranted.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  Even considering demonstrated pain on motion throughout the medical evidence of record, the evidence simply does not support assignment of a higher rating under Diagnostic Code 5237 because the pain, including on repetition, did not result in any demonstrated loss of motion or functional loss.  In short, there is no medical evidence that the Veteran's low back pain is so disabling actually or effectively to result in forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine-the alternative requirements for a 40 percent rating under Diagnostic Code 5237.

It follows that as these criteria are not met, an even higher rating is not warranted, and the claim for a rating in excess of 20 percent for a low back disability must be denied.  Nevertheless, the Board will not disturb the RO's favorable rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237.

The Board has also considered whether the evidence supports a higher rating under the schedular criteria for intervertebral disc syndrome.  As discussed above, it finds that none of the medical records shows this diagnosis or that any physician prescribed bed rest for acute signs and symptoms due to intervertebral disc syndrome.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, current diagnosis, and demonstrated symptomatology).  Therefore, the Board finds that the RO properly rated the low back disability under Diagnostic Code 5237 rather than 5243, the criteria for intervertebral disc syndrome based on incapacitating episodes.

Additionally, the Board has considered the Veteran's January 2010 diagnosis of lumbar degenerative disc disease.  Degenerative arthritis of the spine is rated under Diagnostic Code 5003, which does not provide a rating in excess of 20 percent for degenerative arthritis established by X-ray findings.  Thus, the Veteran may not exceed a 20 percent rating for his low back disability under Diagnostic Code 5003.

Finally, the Board finds that there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to this service-connected low back disability that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating.  Objective medical findings are not indicative of any unusual or marked interference with any current employment as a teacher beyond that contemplated in the assigned 20 percent rating.  Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board acknowledges the Veteran and his representative's contentions that his low back disability is more severely disabling.  However, the preponderance of the evidence is against the claim for rating in excess of 20 percent.  Therefore, the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For all the foregoing reasons, the Board finds that there are no objective medical findings that would support the assignment of a rating in excess of 20 percent for a low back disability.  Therefore, entitlement to an increased rating for a low back disability for not warranted and must be denied.  The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 20 percent for a low back disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


